NUMBER 13-13-00079-CR

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI – EDINBURG

DULCE CASTANEDA,                                                      Appellant,


                                        v.


THE STATE OF TEXAS,                                                   Appellee.


                   On appeal from the 40th District Court
                         of Ellis County, Texas.


                       MEMORANDUM OPINION
          Before Justices Rodriguez, Benavides and Longoria
              Memorandum Opinion by Justice Longoria

      By two issues, appellant, Dulce Castaneda, appeals her conviction for money

laundering. See TEX. PENAL CODE ANN. § 34.02(a)(1) (West 2011). We affirm.
                                        I. BACKGROUND1

       Appellant requested and received a jury trial, during which evidence and

testimony was presented regarding the following facts. Trooper Lee Coronado testified

that he was working patrol on Highway I-35 in Ellis County, Texas, when he made a

traffic stop on a vehicle for not securing a child in a safety seat. The officer and the

vehicle he stopped were travelling southbound on I-35, which the officer characterized

as a main thoroughfare for drug trafficking organizations.

       Appellant was the driver of the vehicle, and her mother, Sonia Flores was a

passenger, along with two minor children. Upon being stopped, appellant jumped out of

the vehicle and walked toward Trooper Coronado, an action that often occurs with

people who are trying to keep an officer away from the vehicle. Appellant said that she

was coming from Dallas, having spent the night at her brother’s house, where she

picked up his children, and was returning to Laredo. At the time of the stop, the children

in the car were ages six and three.

       Flores, who was extremely nervous, stated that they were coming from some

unknown place in Dallas, where they had been for three days. She said they were in

Dallas for sightseeing and had stayed in a hotel. Finally, she stated that they went to

Dallas to pick up her grandchildren from her son’s house. When Trooper Coronado

spoke to appellant, she admitted that she had not been honest about staying with her

brother.

       Trooper Coronado became suspicious of appellant because of the conflicting

stories and some characteristics that he identified as common among people involved in

       1
          This case is before this Court on transfer from the Second Court of Appeals in Fort Worth
pursuant to an order issued by the Texas Supreme Court. See TEX. GOV'T CODE ANN. § 73.001 (West
2005).

                                                2
drug trafficking. He asked for consent to search the vehicle, and appellant agreed.

Trooper Coronado specifically asked appellant if there was anything illegal or any

money in the vehicle, and she stated that there was not.

       Trooper Coronado called for a drug dog, which alerted to the front passenger

floorboard. The dog was trained to alert only on odors of marijuana, cocaine, heroin,

and methamphetamine. There was a black Adidas bag located there that contained

three separate bundles of money wrapped in rubber bands. The bag was under the feet

of the passenger. The money had the scent of axle grease and marijuana. Axle grease

is used by drug traffickers as a masking agent for large bundles of money, to mask the

odor of drugs from the drug dogs. Additional money, totaling $3,000, was found in

another bag. There were also seven cell phones found in appellant’s purse. Trooper

Coronado testified that drug smugglers typically use several phones for different clients

and suppliers as well as to avoid wire tap investigations.

       At the scene, appellant claimed ownership of the Adidas bag, but she claimed

not to know who owned the money. She told Trooper Coronado that she had a friend in

the car while she was in Dallas and that he must have put the money in the vehicle

without her knowledge. The total amount of money found in the vehicle was $43,250.

       After Trooper Coronado was cross-examined, the trial court ruled that the door

had been opened for him to testify regarding statements that appellant had made to him

that were not recorded. Trooper Coronado then testified that appellant had told him that

she had been paid $3,000 to transport the money to Laredo and into Mexico. She told

Trooper Coronado that the person who paid her was working with a drug trafficking

organization out of Laredo.



                                             3
        The State also offered the testimony of appellant’s sister-in-law, Erika Carrillo,

who authenticated two jail phone calls from appellant. During one call, appellant stated

that she had been given $3,000 to spend and stated that she was working with the

“same person from last time.”           At the time of trial, Carrillo’s husband (appellant’s

brother) was serving time in federal prison for conspiracy, drug trafficking, and money

laundering. During the call, Carrillo and appellant were talking about a person that

Carrillo’s husband had worked with in Mexico, someone who had people traffic drugs

and money.

        Carrillo also testified that appellant had picked up the children weeks before the

arrest, not just the day before as appellant had told Trooper Coronado, and that Carrillo

had only found out the children were not in Nuevo Laredo on August 6, when the police

called her. She had talked to appellant’s mother on August 5, but she had no idea that

they were coming to Dallas. In fact, they had agreed that Carrillo would pick up the

children in San Antonio on August 8.

        Trooper Coronado testified that those transporting illegal narcotics or currency

often “rent a family” because children give a trip the appearance of legitimacy. They

also use their own children and the children of family members.

        The jury returned a guilty verdict and assessed a four-year prison sentence and a

fine in the amount of $5,000. This appeal ensued.

                                            II. ANALYSIS

        In her first issue, appellant challenges the sufficiency of the evidence to support

the jury’s verdict.2


        2
         We do not address appellant’s second issue challenging the factual sufficiency of the evidence
because “the Jackson legal-sufficiency standard is the only standard that a reviewing court should apply

                                                   4
A. Standard of Review

         In a sufficiency review, courts examine the evidence in the light most favorable to

the verdict to determine whether “any rational fact finder could have found guilt beyond

a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). This standard

requires reviewing courts to resolve any evidentiary inconsistencies in favor of the

judgment, keeping in mind that the jury is the exclusive judge of the facts, the credibility

of the witnesses, and the weight to give their testimony. Brooks v. State, 323 S.W.3d
893, 899 (Tex. Crim. App. 2010) (plurality op.); see also TEX. CODE CRIM. PROC. ANN.

art. 38.04 (West 1979) (“The jury, in all cases, is the exclusive judge of the facts proved,

and of the weight to be given to the testimony . . . .”). Appellate courts do not re-

evaluate the weight and credibility of the evidence; they only ensure that the fact finder

reached a rational decision. Laster v. State, 275 S.W.3d 512, 517 (Tex. Crim. App.

2009).

         Sufficiency of the evidence is measured by the elements of the offense as

defined by a hypothetically correct jury charge. Villarreal v. State, 286 S.W.3d 321, 327

(Tex. Crim. App. 2009); Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997).

“Such a charge is one that accurately sets out the law, is authorized by the indictment,

does not unnecessarily increase the State’s burden of proof or unnecessarily restrict the

State’s theories of liability, and adequately describes the particular offense for which the

defendant was tried.” Villarreal, 286 S.W.3d at 327; Malik, 953 S.W.2d at 240.

B. Applicable Law



in determining whether the evidence is sufficient to support each element of a criminal offense that the
State is required to prove beyond a reasonable doubt.” Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim.
App. 2010) (plurality op.).

                                                   5
       A person commits the offense of money laundering if the person possesses the

proceeds of criminal activity. See TEX. PENAL CODE ANN. § 34.02(a)(1). “Knowledge of

the specific nature of the criminal activity giving rise to the proceeds is not required to

establish a culpable mental state under this section.” Id. § 34.02(a–1).

C. Discussion

       Appellant argues that she “lacked the knowledge of possessing the proceeds of

criminal activity as alleged in the indictment against her from illegal narcotic sales.”

According to appellant, “the State failed to offer sufficient evidence as to any specific

criminal activity,” and “[t]here was no evidence connecting appellant and the money to

any specific felony.” We disagree.

       In his testimony, Trooper Coronado related statements made by appellant

confirming that she was paid to transport, and was knowingly transporting, proceeds

from an illegal drug organization located in the Laredo area and in Mexico through a

contact named “Sergio,” who operated out of the Dallas area. Trooper Coronado also

testified that the money smelled of marijuana and axle grease, an odor-masking agent

used by drug traffickers to avoid detection. Other evidence admitted at trial included

audio recordings of phone calls appellant made from jail to her sister-in-law in which the

two women discussed “Sergio,” for whom appellant’s brother had worked in Mexico.

The sister-in-law testified that “Sergio” was involved in trafficking drugs and money.

Based on the foregoing, a rational fact finder could have found guilt beyond a

reasonable doubt. See Jackson, 443 U.S. at 319.

       We note that appellant relies on a case from the Amarillo Court of Appeals for the

proposition that an officer’s testimony that a person’s actions match a drug courier



                                            6
profile is insufficient to establish a nexus between the money transported and some

criminal activity beyond a reasonable doubt. See Deschenes v. State, 253 S.W.3d 374,

385 (Tex. App.—Amarillo 2008, pet. ref’d).             However, appellant’s reliance on

Deschenes is misplaced because the evidence in the instant case includes much more

that mere “speculative statements” about the source of the money possessed and

transported by appellant.    See id. at 385–86.       As set forth above, appellant made

incriminating statements to Trooper Coronado to the effect that she had been paid by a

drug cartel to transport money from Dallas to the Laredo area and then into Mexico.

Accordingly, we reject appellant’s argument that the evidence is insufficient under the

precedent set in Deschenes.

       Appellant’s issue is overruled.

                                     III. CONCLUSION

       The judgment of the trial court is affirmed.




                                                 _______________________
                                                 NORA L. LONGORIA
                                                 Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of August, 2013.




                                             7